Citation Nr: 1118723	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970, including service in the Republic of Vietnam from June 1969 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued in July 2008 in which the RO, in part, denied service connection for bilateral hearing loss.  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2010).

Previously, in an April 1971 rating decision, the RO had denied service connection for left ear hearing loss, noting that the disorder was not found on VA examination in July 1970.  At the time of that decision, none of the Veteran's service treatment records had been associated with the record.  Subsequently, in May 1971, the RO received a copy of the Veteran's May 1970 separation examination report, and after reviewing this report the RO confirmed its earlier denial.  However, apparently the Veteran was never notified of this later rating decision and, therefore, this rating decision is not final.  Subsequent to the April 1971 rating decision, copies of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim were obtained and associated with the claims file in May 2008.  As the association of such service department records warrants reconsideration of a previously-denied claim, the Board has characterized the claim as an original claim for service connection as described on the title page.  See id.  


FINDINGS OF FACT

1.  While in service, the Veteran likely had significant noise exposure while serving as a wheel vehicle mechanic in the Army during the Vietnam War.

2.  The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, and the most probative evidence of record tends to support a finding that the Veteran's current bilateral hearing loss is related to in-service noise exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the Board's favorable disposition of the Veteran's claims for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of the law above, the Board finds that service connection for bilateral hearing loss is warranted.  

In various statements, the Veteran asserted that his current hearing loss is the result of noise exposure while serving in the Army during the Vietnam War, where he was exposed to loud noises during motor vehicle repair, noting that he consistently used pneumatic tools such as impact wrenches, air-chisels, and die grinders.  In addition, he asserts that he was standing next to a 20-inch truck tire, which was being mounted on a 2-piece rim that exploded.  The rim of the tire hit the ceiling which was over 20 feet high in the shop.  It was a very loud explosion.  He also claim in-service acoustic trauma from mortars and C-130s.

First addressing the question of current disability, the Board notes that the Veteran underwent a VA examination in June 2008, which revealed normal to severe mixed (very slight conductive component) hearing loss in the right ear and normal to profound mixed hearing loss in the left ear.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
60
70
LEFT
15
30
60
70
95

The Veteran's speech recognition scores using the Maryland CNC Word List were 82 percent in the right ear and 76 percent in the left ear.  During that examination, the Veteran denied recreational noise exposure, and indicated that he had been a mechanic for 13 years and a heavy equipment operator for 20 years.  He had a history of binaural BTE hearing aid use.

Puretone thresholds, in decibels, on an August 2009 audiometric evaluation performed by Midwest Ear, Nose and Throat (ENT) Specialists, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
60
60
75
LEFT
10
35
60
60
80

Thus, audiometric test results clearly establish hearing loss disability in both ears as defined in 38 C.F.R. § 3.385.  VA speech recognition testing also established hearing impairment in both ears as defined in 38 C.F.R. § 3.385.  The question remains, however, as to whether there exists a medical nexus between hearing loss and service.

In this appeal, the Veteran has alleged that he had in-service noise exposure, the "injury" to which his disability relates.  The Board notes that the Veteran's service personnel records confirm that he served in the Army in Vietnam War in 1969 and 1970 as a wheel vehicle mechanic.  Here, the Veteran's March 1968 induction examination shows puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
10
LEFT
5
5
0
--
10

May 1970 separation audiometric test results reveal a decrease in hearing acuity, showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
--
20
LEFT
35
25
10
--
25

Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, a lay person is generally capable of reporting that he or she is unable to hear.  Also, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) commented that competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Considering the circumstances of the Veteran's service, he was likely exposed to some, and possibly significant, noise exposure in service due to his military occupational specialty (MOS) and from mortars and from C-130s.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that Veteran's statements are competent and credible with respect to having been exposed to noise in the military and having hearing problems in service which continued after service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible, even though July 1970 VA audiometric test results revealed normal hearing, showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
20
LEFT
5
0
0
5
15

The Board also finds that the record presents an objective basis for attributing the Veteran's current hearing loss to service.  For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  

The Board acknowledges that the June 2008 VA examiner, an audiologist, opined in an addendum, that given normal hearing on his discharge audiogram and a likely conductive component at time of discharge, the Veteran's hearing impairment was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  In support, she noted that a standard threshold shift (STS) is defined as a change in hearing threshold relative to the baseline audiogram of an average of 10 decibels or more at 2000, 3000 and 4000 Hertz.  The change observed between the Veteran's induction and separation audiograms likely meets this standard; however, no thresholds were provided at 3000 Hertz for true calculation.  While the Veteran's thresholds shifted from induction to separation, the VA examiner noted that the thresholds obtained at 500 Hertz at separation were 15 to 20 decibels worse than those obtained on testing in June 2008.  She added that temporary low frequency hearing loss is much more consistent with conductive hearing loss (likely due to ear canal collapse, middle ear dysfunction, cerumen impaction or other condition) and is not consistent with noise-induced hearing loss.

However, in this case, the Board accords greater probative weight to the opinion given in an October 2009 statement by a private physician, R. W. S., M.D., who is an ENT specialist.  The Board acknowledges that this private physician did not have any service treatment records to review.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file.  

Here, the private physician reviewed a letter that indicated that VA thought that the Veteran had conductive hearing loss.  To the contrary, this physician indicated that both his physical examination of the Veteran and the August 2009 audiogram showed no evidence of conductive hearing loss.  Dr. R. W. S. stated that the Veteran has sensorineural hearing loss and that such loss would not be due to ear canal collapse, middle ear dysfunction or cerumen impaction.  He concluded, that given the Veteran's history of noise exposure, the most likely source of loss would be noise exposure.  Earlier in his statement, Dr. R. W. S. had noted that the Veteran gave a history of noise exposure while serving in the Army.

In light of this private opinion, the Board finds that the Veteran's bilateral hearing loss is most likely related to active duty in the Army, as the Veteran's exposure to noise was likely when he served as a wheel vehicle mechanic during the Vietnam War and he is competent to describe his symptoms and conditions of service.

Considering the totality of the evidence, to include the Veteran's credible assertions of in-service noise exposure and that he experienced hearing loss during service and since service, the nature of the disability, and affording him the benefit of the doubt on the question of in-service injury and medical nexus, the Board concludes that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


